Milonas, J.
(dissenting). In my opinion, the order being appealed herein should be affirmed. The radio report received by the officers, which stated that there were three male whites and one male black with guns at 58 East First Street in Manhattan, aside from being the product of an anonymous informer and, therefore, of uncertain reliability, did not specify whether these purportedly armed individuals had been observed inside or outside the building. Further, the Hispanic youth apprehended in the hallway did not match the description of anyone mentioned in the radio run, and there was nothing to connect the subjects of the information with apartment 3A. Although a number of individuals were seen by the officers exiting the building, none of them were detained or *386interrogated. Consequently, the only basis for the entry into apartment 3A was that the police noticed a teen-ager, who was carrying currency and some eight glassine envelopes containing a white powder, leaving the apartment and then, catching sight of the officers, he supposedly threw these items to the ground and attempted to retreat inside.
As the Supreme Court correctly determined, and the People do not challenge on appeal, there were no exigent circumstances supporting the warrantless intrusion into the apartment. Indeed, great deference should be paid to the finder of the facts. In that regard, the court concluded that there was no objective evidence of the existence in the apartment of any contraband or the presence therein of any person who might destroy contraband or threaten the safety of the officers, and there was no indication that anyone in the apartment was aware that there were police around or that an arrest had just been made. While the door was slightly ajar, the officers could not see inside and, in fact, possessed no knowledge that there were any occupants within until one of the policemen pushed against the door and opened it. Inside were the two Hispanic males who, incidentally, also did not fit the description contained in the radio run. Since there is no evidence whatever that they knew that there were officers outside, there was no reason to believe that any contraband would be destroyed or that the police officers would be in danger while a search warrant was obtained. The police could have easily removed the teen-aged suspect and procured a warrant.
The People, however, urge that the officer who pushed the door in (the door was resting against the frame), which they characterize as a limited intrusion, was justified in entering in order to protect his own safety, and the majority agree with this proposition. Clearly, a warrantless invasion of premises in which the door is ajar or simply unlocked has the same constitutional implications as does an entry accomplished through breaking down the door. Thus, under the doctrine advanced here, the police, in order to ensure their safety in the hallway from people within the apartment, have the right to barge into any premises even when the arrest is effected outside so long as it is suspected that controlled substances might be inside. Certainly, there are no special factors evident in the instant situation to warrant the conclusion that, even assuming there were people in the apartment, which was not at all clear until the officer had already pushed his way in, the occupants were actually armed. Rather, the majority are *387intent upon creating a new presumption, not found in any statutory or case law, that persons who are involved with illegal drugs are automatically to be considered armed, thereby providing the basis for a "security check” of adjacent premises.
Of course, if the apartment were actually occupied by armed individuals, one officer alone, as occurred herein, could scarcely expect to protect himself by entering, unaccompanied, the criminals’ bailiwick rather than by calling for backup. Moreover, among the most commonly obtained types of search warrant is the one in which a buyer of drugs is arrested after he has left an apartment wherein he has made a purchase. Thereafter, the purchaser will frequently make an admission to the police officer which will, along with the officer’s own observations, form the legal predicate for the issuance of a warrant. It is ironic that had the officers sought a warrant in this case, absent admissions from the youth or other information, it is questionable whether there would have been a sufficient factual foundation for the issuance of a search warrant. Yet, the majority have decided that the officer(s) could constitutionally barge into the apartment without a warrant.
The Federal authority cited by the majority (see, United States v Agapito, 620 F2d 324, cert denied 449 US 834; United States v Mejia, 578 F Supp 1541, affd sub nom. United States v Bermudez, 751 F2d 371) hold that once the police have lawfully entered certain premises, they may undertake a limited check for persons who are liable to destroy contraband or pose a threat to the officers. These cases are markedly distinguishable from the instant matter where the officers were outside the premises when the arrest was made. Thus, this court is widening the parameters of a permissible safety sweep to allow entry into adjacent secured dwellings, thereby extending the emergency "quick and limited protective sweep” well beyond reasonable constitutional boundaries. Indeed, encouraging police conduct of this nature is contrary to the rationale supporting protective searches and, in fact, invites danger. Assuming that the officer herein had a basis to fear that "there was a gun on the other side to shoot him through the door”, a solo entry into the apartment could, nonetheless, have been disastrous. Considerations of safety would dictate a rapid retreat from the door, calling for sufficient backup and engaging in a coordinated planned lawful entry. Significantly, the arrested youth in the present situation did not raise a cry *388of alarm to draw attention to the events in the hallway since, at the time of the officer’s entry, he had already been removed from the immediate vicinity by another officer. One can imagine the dire consequences that could have ensued if the young man had not been secured away and had, instead, been able to warn the occupants of the policeman’s entry into the apartment.
Wallach and Smith, JJ., concur with Kupferman, J. P.; Milonas, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on or about August 10, 1988, reversed, on the law, the defendant’s motion to suppress certain evidence and dismiss his indictment denied, the indictment reinstated and the matter remanded for further proceedings.